DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,290,677. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,290,677 claims all the features of the current application as described in the table below.

Current application
U.S. Patent No. 11,290,677 
1. An electronic device comprising: 
a display having a brightness; 
An electronic device that has an interior region and that is surrounded by an exterior region, comprising: 
a display having a brightness
an ambient light sensor configured to produce an ambient light measurement that is used to adjust the brightness of the display; 
a first ambient light sensor in the interior region that is aligned with the optical component window, that receives light through the holes, and that produces a first ambient light measurement that is used to adjust the brightness of the display
and an opaque layer having a plurality of holes through which the ambient light sensor receives ambient light, 
an opaque layer interposed between the interior region and the exterior region, wherein the opaque layer has holes forming an optical component window
wherein at least one of the plurality of holes has tapered and non-tapered portions.
and wherein each of the holes has tapered and non-tapered portions


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2008/0024470 ("Andre").
Regarding claim 18, Andre discloses an electronic device comprising: 
an opaque layer (702, Figs. 8, 19-21) having a locally thinned area (see Figs. 8, 19-21, and paragraph [0081]) and an opening (704, Figs. 8, 19-21) in the locally thinned area (Figs. 8, 19-21); and
an optical sensor (1902, Figs. 19-21) configured to receive light through the opening (704, Figs. 19-21, paragraph [0112]) in the opaque layer (702, Figs. 8, 19-21).
Regarding claim 21, Andre discloses the electronic device of claim 18 wherein the opaque layer (702, Figs. 19-21) comprises a metal housing wall (metallic sheet, paragraph [0076], houses 1902).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0229059 ("Bonnier") in view of Andre.
Regarding claim 1, Bonnier discloses an electronic device comprising: 
a display (14, Fig. 2) having a brightness (paragraph [0023], display brightness can be adjusted); 
an ambient light sensor (20, Fig. 4) configured to produce an ambient light measurement (paragraph [0023]) that is used to adjust the brightness of the display (14, Figs. 2, 4, paragraphs [0023], [0039]); and 
an opaque layer (46, Fig. 4) having a hole (36, Fig. 4) through which the ambient light sensor (20, Fig. 4) receives ambient light (52, Fig. 4, paragraph [0038]).
Bonnier does not disclose a plurality of holes wherein at least one of the plurality of holes has tapered and non-tapered portions.
However, Andre discloses a plurality of holes (1702, Fig. 20 or 1802, Fig. 21) wherein at least one of the plurality of holes has tapered (angled sidewall of hole 1702, Fig. 20 or 1802, Fig. 21) and non-tapered portions (straight sidewall of hole 1702, Fig. 20 or 1802, Fig. 21) on an opaque layer (702, Figs. 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form a plurality of holes wherein at least one of the plurality of holes has tapered and non-tapered portions as disclosed by Andre in the opaque layer of Bonnier in order to improve the range of sensitivity, or customize the shape of the holes according to desired uses and applications.
Regarding claim 2, Bonnier in view of Andre discloses the electronic device of claim 1 and Bonnier further discloses a camera (30, paragraphs [0028], [0034]) configured to capture an image (paragraph [0028]).
Regarding claim 3, Bonnier in view of Andre discloses the electronic device of claim 2 and Bonnier further discloses that the ambient light sensor (20, Fig. 4) and the camera (30, paragraph [0028], [0034]) are different types of optical sensors (camera aligned under window 38, captures image data and may, if desired, capture ambient light data, see paragraphs [0028], [0064] and ambient light sensor aligned under window 36, Fig. 2, paragraph [0034], measures ambient light, see paragraph [0023]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnier in view of Andre further in view of U.S. Patent Publication No. 2019/0098748 ("Guo").
Regarding claim 4, Bonnier in view of Andre discloses the electronic device of claim 1 but does not disclose that at least one diffuser layer disposed between the opaque layer and the ambient light sensor.
However, Guo discloses at least one diffuser layer (107 and/or 126, Fig. 6, paragraph [0042]) disposed between the opaque layer (80, Fig. 6) and the ambient light sensor (58, Fig. 6, paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add at least one diffuser layer between the opaque layer and the ambient light sensor as disclosed by Guo in the device of Bonnier in view of Andre in order to enhance off-axis sensitivity so that ambient light measurements accurately reflect the overall amount of ambient light surrounding the device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnier in view of Andre and Guo further in view of U.S. Patent Publication No. 2018/0260602 ("He").
Regarding claim 5, Bonnier in view of Andre discloses the electronic device of claim 4, but does not discloses further comprising at least one infrared-light-blocking-and-ultraviolet-light-blocking filter disposed between the opaque layer and the ambient light sensor.
However, Guo discloses at least one infrared-blocking filter (126, Fig. 6, paragraph [0042]) disposed between the opaque layer (80, Fig. 6) and the ambient light sensor (58, Fig. 6, paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add at least one infrared-blocking filter between the opaque layer and the ambient light sensor as disclosed by Guo in the device of Bonnier in view of Andre in order to ensure that stray infrared light does not interfere with the ambient light measurements. 
Guo does not disclose that the filter layer also blocks out ultraviolet light.
However, He discloses the need to block out both infrared and ultraviolet wavelengths for proper optical filtering (paragraph [0295]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to block background light in the infrared and ultraviolet wavelengths as disclosed by He in the device of Bonnier in view of Andre and Guo further in view of He in order to reduce or eliminate noise in optical sensing and ambient light measurements.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnier in view of Andre further in view of Guo and He.
Regarding claim 6, Bonnier in view of Andre discloses the electronic device of claim 1, but does not disclose further comprising at least one infrared-light-blocking-and-ultraviolet-light-blocking filter disposed between the opaque layer and the ambient light sensor.
However, Guo discloses at least one infrared-blocking filter (126, Fig. 6, paragraph [0042]) disposed between the opaque layer (80, Fig. 6) and the ambient light sensor (58, Fig. 6, paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add at least one infrared-blocking filter between the opaque layer and the ambient light sensor as disclosed by Guo in the device of Bonnier in view of Andre in order to ensure that stray infrared light does not interfere with the ambient light measurements. 
Guo does not disclose that the filter layer also blocks out ultraviolet light.
However, He discloses the need to block out both infrared and ultraviolet wavelengths for proper optical filtering (paragraph [0295]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to block background light in the infrared and ultraviolet wavelengths as disclosed by He in the device of Bonnier in view of Andre and Guo further in view of He in order to reduce or eliminate noise in optical sensing and ambient light measurements.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnier in view of Andre further in view of Official Notice. 
	Regarding claim 7, Bonnier in view of Andre discloses the electronic device of claim 1, and Bonnier further discloses that the opaque layer has a thickness (inherent thickness of 46, Fig. 4).
Although Bonnier in view of Andre does not explicitly disclose that the non-tapered portions extend a height that is 5-15% of the thickness of the opaque layer, Andre discloses that the shape of the holes can be customized according to desired uses and applications (paragraph [0111]).  
With respect to the shape of the holes, and specific height of the non-tapered portions, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Andre’s holes to have a height that is 5-15% of the thickness of the opaque layer in order to create holes that are invisible to the unaided eye, that aides in guiding and reflecting light therethrough.  This type of hole shape can create a restricted angle of view for the sensor within the housing to help reduce the dependence of the sensitivity of the sensor on its orientation with respect to ambient light sources, while preserving a large field of view for gathering incoming ambient light through the plurality of holes as these holes widen/taper out from the non-tapered portions.  See MPEP section 2144.05 II.A. citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Regarding claim 8, Bonnier in view of Andre discloses the electronic device of claim 1, and Bonnier further discloses that the opaque layer has a thickness (inherent thickness of 46, Fig. 4).
Although Bonnier in view of Andre does not explicitly disclose that the non-tapered portions extend a height that is less than 50% of the thickness of the opaque layer, Andre discloses that the shape of the holes can be customized according to desired uses and applications (paragraph [0111]).  
With respect to the shape of the holes, and specific height of the non-tapered portions, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Andre’s holes to have a height that is less than 50% of the thickness of the opaque layer in order to create holes that are invisible to the unaided eye, that aides in guiding and reflecting light therethrough.  This type of hole shape can create a restricted angle of view for the sensor within the housing to help reduce the dependence of the sensitivity of the sensor on its orientation with respect to ambient light sources, while preserving a large field of view for gathering incoming ambient light through the plurality of holes as these holes widen/taper out from the non-tapered portions.  See MPEP section 2144.05 II.A. citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnier in view of Andre further in view of U.S. Patent Publication No. 2015/0102212 ("Ruh").
Regarding claim 9, Bonnier in view of Andre discloses the electronic device of claim 1 and Bonnier further discloses: 
a display cover layer (44, Fig. 4, paragraph [0031]) overlapping display (14, Fig. 4 includes 54, 56, paragraph [0035]), wherein the opaque layer (46, Fig. 4) is formed on an inner surface of the display cover layer (44, Fig. 4) and wherein the ambient light sensor (20, Fig. 4) is mounted (Fig. 4).
Bonnier in view of Andre does not explicitly disclose an ambient light sensor assembly housing nor a compressible structure that biases the ambient light sensor assembly housing against the display cover layer.
However, Ruh discloses an ambient light sensor assembly housing (44, Fig. 26) and a compressible structure (202, Fig. 26) that biases the ambient light sensor assembly housing (44, Fig. 26) in the upward direction (paragraph [0081], in combination with Bonnier in view of Andre, it would be against the display cover layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  include a compressible structure that biases an ambient light sensor assembly housing in the upward direction as disclosed by Ruh in the device of Bonnier in view of Andre in order to help ensure that the light sensor is accurately seated in position relative to structures and is properly aligned with respect to light window opening in opaque masking layer and the corresponding opening in structures.
Regarding claim 10, Bonnier in view of Andre further in view of Ruh discloses the electronic device of claim 9, and Ruh further discloses that the compressible structure (202, Fig. 26) comprises a layer of foam (compressed foam, paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a layer of foam as disclosed by Ruh in the device of Bonnier in view of Andre in order to help ensure that the light sensor is accurately seated in position relative to structures and is properly aligned with respect to light window opening in opaque masking layer and the corresponding opening in structures.
Regarding claim 11, Bonnier in view of Andre further in view of Ruh discloses the electronic device of claim 9, and Ruh further discloses that the compressible structure (202, Fig. 26) comprises a spring (compressed springs, paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a spring as the compressible structure as disclosed by Ruh in the device of Bonnier in view of Andre in order to help ensure that the light sensor is accurately seated in position relative to structures and is properly aligned with respect to light window opening in opaque masking layer and the corresponding opening in structures.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Andre in view of Guo further in view of Official Notice.
Regarding claims 12 and 13, Andre discloses an apparatus comprising: 
a light sensor (1902, Figs. 19-21); and 
an opaque layer (702, Figs. 19-21, 702 is an opaque outer surface, see paragraph [0076]) having one or more holes (704, Fig. 19, or 1702, Fig. 20 or 1802, Fig. 21) through which the light sensor receives light (paragraph [0112]), the opaque layer (702, Figs. 19-21) having a thickness (702 has an inherent thickness, Figs. 19-21, paragraph [0081]) and the one or more holes having tapered portions (angled sidewall of hole 1702, Fig. 20 or 1802, Fig. 21) and having non-tapered portions (straight sidewall of hole 1702, Fig. 20 or 1802, Fig. 21).
Andre does not explicitly disclose a light sensor assembly housing.  Although Andre also does not disclose that the non-tapered portions extend a height that is 5-15%, or less than 50%, of the thickness of the opaque layer, Andre does disclose that the shape of the holes can be customized according to desired uses and applications (paragraph [0111]).  
Further, Guo discloses a light sensor assembly housing (86, Fig. 6) that holds a light sensor (30, paragraphs [0034], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a light sensor assembly for housing a light sensor as disclosed by Guo in the device of Andre in order to protect the light sensors and include more than one photodetectors according to desired uses and applications.
With respect to the shape of the holes, and specific height of the non-tapered portions, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Andre’s holes to have a height that is 5-15%, or less than 50%, of the thickness of the opaque layer in order to create holes that are invisible to the unaided eye, that aides in guiding and reflecting light therethrough.  This type of hole shape can create a restricted angle of view for the sensor within the housing to help reduce the dependence of the sensitivity of the sensor on its orientation with respect to ambient light sources, while preserving a large field of view for gathering incoming ambient light through the plurality of holes as these holes widen/taper out from the non-tapered portions.  See MPEP section 2144.05 II.A. citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Regarding claim 14, Andre in view of Guo discloses the apparatus of claim 12, and Guo further discloses a diffuser (107 and/or 126, Fig. 6, paragraph [0042]) disposed over the light sensor (106, Fig. 6, paragraphs [0034], [0044]) within the light sensor assembly housing (86, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add at least one diffuser layer between the opaque layer and the ambient light sensor as disclosed by Guo in the device of Bonnier in view of Andre in order to enhance off-axis sensitivity so that ambient light measurements accurately reflect the overall amount of ambient light surrounding the device.
Regarding claim 15, Andre in view of Guo discloses the apparatus of claim 12, and Andre further discloses that the light sensor (1902, Figs. 19-21) comprises an ambient light sensor (“ALS”, paragraph [0112]) configured to detect ambient light intensity (paragraph [0112]).
Regarding claim 16, Andre in view of Guo discloses the apparatus of claim 12, and Andre further discloses that the one or more holes (704, Fig. 19, or 1702, Fig. 20 or 1802, Fig. 21) have outwardly facing openings of a first diameter (Figs. 19-21, paragraph [0083]) and inwardly facing openings of a second diameter (Figs. 19-21, paragraph [0083]) greater than the first diameter (Figs. 19-21, paragraph [0083]) and non-overlapping with the outwardly facing openings (for example, Fig. 19).
Regarding claim 17, Andre in view of Guo discloses the apparatus of claim 12, and Andre further discloses that the one or more holes (704, Fig. 19, or 1702, Fig. 20 or 1802, Fig. 21) have outwardly facing openings of a first diameter (Figs. 19-21, paragraph [0083]) and inwardly facing openings of a second diameter (Figs. 19-21, paragraph [0083]) greater than the first diameter (Figs. 19-21, paragraph [0083]) and overlapping with the outwardly facing openings (for example, Figs. 20-21).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Andre in view of He further in view of Guo and Ruh.
Regarding claim 19, Andre discloses the electronic device of claim 18, but does not disclose further comprising an ultraviolet-light-absorbing member disposed over the optical sensor and is received in the opening of the opaque layer.
However, He discloses an ultraviolet-light-absorbing member disposed over the optical sensor (paragraph [0296]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an ultraviolet-light-absorbing member disposed over the optical sensor as disclosed by He in the device of Andre in order to reduce the UV light influence on the optical sensing and protecting optical sensor from UV light.
Further, Guo discloses a layer can include either a diffuser or filter layers (paragraph [0042]),  and, Ruh discloses a diffuser (46, Fig. 26) that is received in the opening of the opaque layer (26, Fig. 26).  Therefore, in combination, an ultraviolet-light-absorbing member would be disposed over the optical sensor and is received in the opening of the opaque layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an ultraviolet-light-absorbing member disposed over the optical sensor and is received in the opening of the opaque layer as disclosed by the combination of He, Guo, and Ruh, in the device of Andre in order to reduce or eliminate noise in optical sensing and interference with ambient light measurements.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Andre in view of He, Guo, and Ruh, further in view of U.S. Patent Publication No. 2017/0271427 ("Nakajima").
Regarding claim 20, Andre in view of He further in view of Guo and Ruh discloses the electronic device of claim 19, but does not disclose further comprising a coating layer formed on the ultraviolet-light-absorbing member and having an appearance that is matched to the appearance of surrounding portions of the opaque layer.
However, Nakajima discloses a window layer coating (38, Fig. 2) formed over an opening (40, Fig. 2, paragraphs [0028], [0031]) having an appearance that is matched to the appearance of surrounding portions of the opaque layer (paragraph [0028]).  Therefore, in combination, the window layer coating would formed on the ultraviolet-light-absorbing member that is disposed over the optical sensor and is received in the opening of the opaque layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a window coating layer as disclosed by Nakajima in the device of Andre in view of He, Guo, and Ruh in order to help minimize light scatter and reflection while enhancing uniformity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878